CLAY, Commissioner.
Plaintiff’s decedent was killed when he came in contact with an uninsulated electrical “tap line” of the defendant. The case was tried before a jury and it returned a verdict for the defendant which recited defendant was not negligent.
On this appeal no contention is made that any error was committed by the trial judge in the proceedings or the instructions. Apparently plaintiff’s grounds for reversal are that defendant was negligent as a matter of law or the verdict was flagrantly against the evidence.
An automobile ran off Highway 94 and collided with one of defendant’s poles. This broke the pole and the line sagged near the ground. Plaintiff’s decedent (with others) went out to view the scene. He came in contact with the exposed line and received a fatal injury.
Plaintiff contends defendant was guilty of negligence as a matter of law because the latter had not obtained permission from the Department of Highways, as required by KRS 416.140, to place its wires and poles on the right-of-way. If there was a violation of this statute, we cannot comprehend how such dereliction would constitute a negligent breach of duty owed plaintiff’s decedent. Even assuming noncompliance could be characterized as negligence under some circumstances, we are unable to discern a semblance of causal connection between the violation and the accident. See Lawhorn v. Holloway, Ky., 346 S.W.2d 302. This contention is without merit.
Plaintiff further contends there was “conclusive proof” that defendant was negligent in the manner of erecting its pole, in failing to have the “tap line” in*534sulated, in failing to have it equipped with fuses, circuit breakers or other safety devices, and in failing to de-energize the line promptly after the initial accident. The record does not contain conclusive proof on these issues. All of them were properly submitted to the jury. There was ample evidence to support its finding that defendant was not negligent in any of the respects charged.
The judgment is affirmed.